DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 5/27/2022.
	Claims 1, 3-5,8, 9,10-17,19,20,21, 22,23, 24 are currently pending and presented for examination.
Response to Arguments--
Applicant’s remarks filed on 05/27/2022 with respect to prior art rejection have been considered and they are persuasive.  The claims have been amended to overcome prior art rejection. Claims 1, 3-5,8, 9,10-17,19,20,21, 22,23, 24 are allowed.

Allowable Subject Matter
Claims 1, 3-5,8, 9,10-17,19,20,21, 22,23, 24 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1,  prior art Wang et al (US Pub. No.: US 2016/0198088 A1). discloses a stabilization degree adjustment  ( Para 233-238; Fig.2; system 200 includes an image capturing device 204 that is carried by a UAV 202 via a carrier 206; output from the state sensors of the carrier 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof ) method comprising:
   obtaining a stabilization degree adjustment instruction (Para 238; Output from the state sensors of the carrier 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof ) ; and
adjusting, according to the stabilization degree adjustment instruction,  a stabilization degree of a vertical stabilization mechanism (Fig. 3; Para 245; carrier 300 include a frame assembly), the vertical stabilization mechanism being configured to be connected to a load through an axial stabilization mechanism ( Fig.2, Fig. 3; Para 233; wherein image capturing device 204 that is carried by a UAV 202 via a carrier 206 )  and to stabilize the load in a vertical direction (Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one or more corresponding axes relative to the movable object. The image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis.).
	However, none of the prior art discloses that “adjusting, according to the stabilization degree adjustment instruction, a stabilization degree of a vertical stabilization mechanism  to be one of a plurality of different stabilization degrees including a complete non- stabilization state and at least one of a complete stabilization state or an intermediate state, the vertical stabilization mechanism being configured to be connected to a load through an axial stabilization mechanism and to stabilize the load in a vertical direction; and
locking the vertical stabilization mechanism in response to the vertical stabilization mechanism being in the complete non-stabilization state” in combination of other imitation in the claim. 
        Claims 3,4,5,8,9,10, 11,12,13,14,15,16, 17, 21,22,23,24  are allowed as being dependent from claim 1. 
Regarding claim 19, Wang et al. discloses a vertical stabilization mechanism (Para 243; Figs 2,3;  carrier can be used to couple a payload such as an image capturing device to a movable object such as a UAV) ) configured to support a load (Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one or more corresponding axes relative to the movable object. The image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis. ) , comprising:
a memory storing program codes (Para 361;  memory units such as RAM ) ; and
a processor (Para 239; one or more processors that can be configured to implement various methods)  configured to call the program codes and execute the program codes to:
obtain a stabilization degree adjustment instruction (Para 238; Output from the state sensors of the carrier 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof ) ; and
adjust , according to the stabilization degree adjustment instruction, a stabilization degree of the vertical stabilization mechanism (Fig. 3; Para 245; carrier 300 include a frame assembly) , the vertical stabilization mechanism being configured to be
 connected to the load through an axial stabilization mechanism and to stabilize the load in a vertical direction (Fig.2, Fig. 3; Para 233; wherein image capturing device 204 that is carried by a UAV 202 via a carrier 206 )  and to stabilize the load in a vertical direction (Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one or more corresponding axes relative to the movable object. The image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis).
	However, none of the prior art discloses that “adjusting, according to the stabilization degree adjustment instruction, a stabilization degree of a vertical stabilization mechanism  to be one of a plurality of different stabilization degrees including a complete non- stabilization state and at least one of a complete stabilization state or an intermediate state, the vertical stabilization mechanism being configured to be connected to a load through an axial stabilization mechanism and to stabilize the load in a vertical direction; and
locking the vertical stabilization mechanism in response to the vertical stabilization mechanism being in the complete non-stabilization state” in combination of other imitation in the claim. 
	Regarding claim 20, Wang et al. discloses a gimbal device (Para 218; 243; Figs 1, 2,3;  movable object includes a carrier and a payload wherein carrier can be used to couple a payload such as an image capturing device to a movable object such as a UAV; )   comprising:
an axial stabilization mechanism configured to support a load (Figs.2; 3 ; 218;  Para 234-234;  carrier 300 include a frame assembly  comprising a first frame member 308, a second frame member 316, a third frame member 322, and a fourth frame member 328. The first frame member 308 can be configured to be coupled with and support the payload (e.g., image capturing device).) ; 
a vertical stabilization mechanism (Fig. 3; Para 245; carrier 300 include a frame assembly)  configured to be connected to the load through the axial stabilization mechanism and to stabilize the load in a vertical direction (Fig.2, Fig. 3; Para 233; wherein image capturing device 204 that is carried by a UAV 202 via a carrier 206 ; Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one or more corresponding axes relative to the movable object. The image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis ) ; 
a memory storing program codes (Para 361; memory units such as RAM ) ; and
a processor (Para 239; one or more processors that can be configured to implement various methods) configured to call the program codes and execute the program codes to:
obtain a stabilization degree adjustment instruction (Para 238;  Output from the state sensors of the carrier 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof); and adjust , according to the stabilization degree adjustment instruction,
a stabilization degree of the vertical stabilization mechanism  (Fig. 3; Para 245; carrier 300 include a frame assembly ; Fig.2, Fig. 3; Para 233; wherein image capturing device 204 that is carried by a UAV 202 via a carrier 206 )  and to stabilize the load in a vertical direction (Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one or more corresponding axes relative to the movable object. The image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis).
           However, none of the prior art discloses  “adjust, according to the stabilization degree adjustment instruction, a stabilization degree of the vertical stabilization mechanism  to be one of a plurality of different stabilization degrees including a 
complete non-stabilization state and at least one of a complete stabilization state or an intermediate state; and lock the vertical stabilization mechanism in response to the 
vertical stabilization mechanism being in the complete non-stabilization state” in combination of other limitation in the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696